@ Appendix 5

PROPOSAL FOR EMPLOYMENT AND TRAINING OF CITIZENS OF ZAMBIA

Accompanying Application for Large Scale Mining Licence (LML)
Over

Area under Prospecting Licence No. 19622-HQ-LPL at Mwachilinga, Shantumbu
r ) Area, Kafue District.

By
Lu Hang Stone Mining Company Limited
Plot No.2440, Chipwenupwenu Road, Makeni,
P.O. Box 33612,
LUSAKA

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka. 56

5.1 Proposal for employing Zambian citizens

Lu Hang Stone Mining Company Limited Zambian labour laws. Apart from the company
management team, the company will engage professional, skilled, and unskilled
Zambian labour force.

It is the policy of Lu Hang Stone Mining Company Limited to contribute to the local
community in terms of employment creation. The project will therefore draw about 80%
of its labour requirement from the local community, and therefore contribute to job
creation resulting into increased household income.

Priority would be given to members of the local community in terms of employment so
as to create jobs, and increase household income, and therefore contributing to
poverty alleviation and improved local economy.

5.2 Proposal for training Zambian citizens

The company will run on-the-job training for the unskilled labour force in various aspects
Open pit and Crushing plant operations.

The company will also encourage professional training among its skilled labour force at
recognized high institutions of learning within Zambia.

As a matter of policy, the company will provide compulsory fraining in Safety and
Occupational Health, and HIV/Aids Awareness to all levels of employees.

Blasting Licence Mine Safety © Quarry Supervisors
lessons and tests Department
Crusher Operating On-the-job e Operators
Basic First-Aid Zambia Red Cross © Quarry Supervisors
course
Drilling On-the-job e Rock drill Operators
HIV/Aids e On-the-job e All employees
Awareness

e Local community
Supervisory Skills e On-the-job e Quamy Supervisor

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

57

5.3 Manpower

The Project will initial engage about 40 direct employment places for both skilled and
unskilled manpower, drawn mostly from the local community in Kafue District. On the
job training will be encouraged. Full manpower requirement is indicated in Appendix 2,
Table 2.12 (1). Refer Table 2.12 for details.

5.4 Corporate Social Responsibility

Lu Hang Stone Mining Company Limited has a sound corporate social policy. As such,
the company always plans to plough back to the local community within which it
operate so as to contribute positively to the social-economic wellbeing of the local
community.

Tne company therefore pledge to work with government and non-governmental
bodies towards contributing to the wellbeing of the community and the economic
growth of the area within which it operates in general.

Appendix 4

DETAILS OF INFRASTRUCTURE REQUIREMENTS

Accompanying Application for Large Scale Mining Licence (LML)
Over

Area under Prospecting Licence No. 19622-HQ-LPL at Mwachilinga, Shantumbu
Area, Kafue District.

By
Lu Hang Stone Mining Company Limited
Plot No.2440, Chipwenupwenu Road, Makeni,
P.O. Box 33612,
LUSAKA

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

54

AAR AAA AAA OS

°

4.1 DETAILS OF INFRASTRUCTURE REQUIREMENTS

Lu Hang Stone Mining Company Limited proposes to put up infrastructure at
Mwachilinga / Shantumbu Quarry site in Kafue District as listed below:-

4.1.1 Office Administration Block

.1.2 Ablution block (with showers and toilets) - Separate compartments for
ents and Ladies

Workshop & Wash bay
Fuel storage — U/G tanks
Crushing Plant

Weigh Bridge

Store Rooms

Stock Piling Area

0 ODN OD HD BR Ww

Generator Sets — house

.10 Security Fence and Gate

1] Borehole and water tanks; with water treatment and supply system

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

55

